Citation Nr: 0417394	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  95-37 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a neurological or 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1955 to May 1959.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 rating 
decision of the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for a nervous disorder and declined to reopen a 
claim of service connection for an ulcer disorder.   The 
issue listed on the preceding page is all that remains of 
this appeal as the RO granted service connection for a 
duodenal ulcer in November 1998.  The claims folder has since 
been transferred to Columbia, South Carolina, pursuant to the 
veteran's relocation.    

In February 1997 the veteran appeared at a Travel Board 
hearing at the RO before the undersigned.  Based on 
clarification of the issue at the hearing, the claim for 
service connection for a nervous disorder was recharacterized 
to reflect that the disorder may be either neurological or 
psychiatric in nature.  The case was before the Board in 
April 1997, when it was remanded for additional development.  


FINDINGS OF FACT

A chronic neurological or acquired psychiatric disorder was 
not manifested in service, and there is no competent evidence 
that the veteran now has a neurological or acquired 
psychiatric disability.  


CONCLUSION OF LAW

Service connection for a neurological or psychiatric 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  In Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004), the U. S. Court of 
Appeals for Veterans Claims (Court) held, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The veteran was provided VCAA notice by August 2002 and May 
2003 correspondence from the RO, and by a supplemental 
statement of the case (SSOC) issued in April 2004.  Although 
he was provided VCAA notice subsequent to the RO 
determination appealed (which preceded enactment of the 
VCAA), the Board finds that the veteran is not prejudiced by 
any notice timing defect.  He was notified (in the December 
1994 decision, in a July 1995 statement of the case, and in 
SSOCs issued in May and November 1998 and in April 2004) of 
everything required, and has had ample opportunity to respond 
or supplement the record.  The case was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, each of the SSOCs issued in this 
case informed the veteran of what the evidence showed.  He 
was advised in the August 2002 and May 2003 letters, and in 
the April 2004 SSOC, that VA would make reasonable efforts to 
help him get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The SSOCs advised him of what the 
evidence must show to establish entitlement to service 
connection for a neurological or psychiatric disorder, and 
what information or evidence VA needed from him.  Although 
the May 2003 correspondence and the August 2004 SSOC asked 
the veteran to respond with any new evidence in support of 
his claim within 30 days, he was further notified that 
evidence submitted within a year would be considered.  In 
fact, everything submitted to date has been accepted for the 
record and considered.  While the veteran was not advised 
verbatim to submit everything he had pertaining to the claim, 
he was advised to submit, or provide releases for VA to 
obtain, any pertinent medical records.  Essentially, given 
the current posture of the claim, this was equivalent to 
advising him to submit everything pertinent. 

Regarding the duty to assist, the Board directed additional 
development in the April 1997 remand.  The development has 
been completed, and the additional evidence obtained has been 
considered by the RO.  VA has obtained all records it could 
obtain.  Development is complete to the extent possible; VA's 
duties to notify and assist are met.  Hence, the Board finds 
it proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Service medical records include a March 1955 report of 
medical history on the veteran's enlistment, in which he 
answered "no" when asked whether he ever experienced 
depression, excessive worry, or nervous trouble of any sort.  
The corresponding report of examination is negative for 
complaints or diagnosis of a neurological or psychiatric 
disorder.  An October 1957 clinic record, generated during an 
examination related to low back and pelvic injuries the 
veteran sustained during service, indicates that he "[g]ets 
annoyed easily."  A May 1959 report of medical examination 
on his separation from service is negative for clinical 
findings or diagnosis of a neurological or psychiatric 
disorder.  

The remainder of the service medical records are negative for 
a neurological or psychiatric disorder, but they show that 
the veteran sustained contusions of the left lumbar 
paravertebral muscles while playing football in October 1957.  
They also show he was hospitalized for traumatic headaches as 
a result of the same injury.  Service connection for post-
traumatic headaches as a residual of a football injury was 
granted in a January 1975 RO decision.  

Postservice medical evidence includes numerous VA outpatient 
and private medical records, dated from February 1964 through 
June 2003, showing that the veteran has been treated for 
numerous disorders, including headaches (related to his 
football injury in service), duodenal ulcers, diabetes, 
carotid and femoral artery disease.  VA outpatient and 
private medical records are negative for any psychiatric 
disorder.  Clinical findings and diagnoses related to his 
headaches have been noted by medical care professionals as 
secondary to his football injury in service.  

At the February 1997 hearing, when asked to describe any 
symptoms related to a nervous disorder, the veteran testified 
that he "freezes at the wheel" when he is driving an 
automobile and has to cross any type of bridge.  He stated 
that his wife has to drive if they are traveling and need to 
cross a bridge.  He reported that he did not really 
understand his fear of driving over bridges, but suggested 
that his problems "with bridges, the head, the headaches, 
the stomach problems, could all be from my fear with the 
bridges and that, that it could all be caused by whatever 
happened in service that I can't get out."  

On VA psychiatric examination in February 1998, the veteran 
reported that he was not undergoing psychiatric treatment or 
taking any psychiatric medication.  He denied any history of 
a nervous condition prior to or during service.  He denied 
any history of social or occupational impairment secondary to 
a nervous condition.  He stated that he has always enjoyed 
excellent family relationships and close friendships.  He has 
never suffered from inability to enjoy recreational 
activities, and has been active in community activities.  The 
examiner noted that the veteran's only complaint was of 
nervousness that began in the mid-1970s, when he began to 
experience distress when driving his car over bridges.  Doing 
so caused him significant anxiety, with associated sweating 
and nausea.  The nervousness only occurred when he was 
driving, and not when he was a passenger.  He denied a fear 
of heights or closed-in spaces.  Examination revealed that he 
was alert, and oriented times three.  He exhibited no unusual 
mannerisms or behavior.  The examiner described the veteran 
as relaxed, friendly, and cooperative.  His speech and 
communication were normal, and his affect was appropriate.  
His mood was optimistic, and there was no disturbance of 
mental stream, thought, or perception.  His short and long-
term memory was intact, as were his concentration, insight, 
and judgment.  No cognitive deficits were noted.  The 
diagnosis, in pertinent part, was phobic anxiety when driving 
a vehicle on a bridge.  

On VA neurological examination in February 1998, the veteran 
recounted that he suffered a head injury while playing 
football during service, and stated that since that time he 
has suffered from headaches and dizziness.  He denied nausea 
or vomiting associated with the headaches, denied any other 
neurological symptoms associated with the headaches, and 
denied neurological complaints unrelated to the headaches.  
Examination revealed no tenderness over the skull.  Mental 
status examination was normal.  Cranial nerves II-XII were 
normal.  There was no spontaneous nystagmus, and extraocular 
movements were full.  Strength was 5/5 in all muscle groups 
tested and muscle tone was normal.  Sensation was intact to 
all modalities, and coordination was normal in the arms and 
legs.  Rapid alternating movements were well performed.  The 
veteran's gait was normal and his reflexes were normoactive.  
The diagnoses were post-traumatic headaches and post-
traumatic vestibulopathy.  

On VA neurological examination in March 2004, the veteran 
again reported that he sustained a head injury while playing 
football in service, and that the injury resulted in 
recurrent headaches and hospitalization for approximately two 
weeks.  He stated that he has not experienced an abnormal 
frequency or intensity of headaches since the in-service 
hospitalization.  The veteran was normally conversant, 
pleasant, and appropriate throughout the examination.  
Neurological examination was normal.  The diagnosis was 
normal examination with normal frequency of very minor 
headaches, "not considered an abnormal condition and not 
considered secondary to prior condition in the mid-1950s."  
The examiner reported:

[The veteran] missed an appointment last 
week with his psychiatrist to deal with 
some form of past 
neurological/psychiatric disorder, but 
states that he believes this was a 
mistake, because there was never any 
psychiatric disorder to his knowledge, 
and he does not know what a neurological 
disorder is.  He further stated that he 
does not want the psychiatric evaluation, 
and intentionally missed the appointment 
and does not intend to reschedule.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Congress specifically limits entitlement to service-
connection for disease or injury to cases where there is 
resulting disability.  See 38 U.S.C. §§ 1110, 1131; and see 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

As noted, to establish service connection for a claimed 
disability, as a threshold requirement there must be evidence 
that such disability exists.  Regarding the claims of service 
connection for a neurological or psychiatric disorder, there 
is simply no competent (medical) evidence that the veteran 
currently has a neurological or psychiatric disability due to 
any incident, injury, or disease in service.  Without a 
current diagnosis of any such disability, service connection 
is not warranted.  

Postservice medical records are entirely negative for a 
neurological or psychiatric disability that is a separate 
entity apart from the headache disorder for which service 
connection has already been granted.  When the veteran was 
examined by VA in March 2004, specifically to ascertain 
whether he had such disorders, it was reported that a 
neurological disorder aside from his service-connected 
headache disorder was not found.  (In this regard, it is also 
noteworthy that the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.)  The veteran himself has 
denied any past or present psychiatric disorder, and has 
indicated that he has no intention of reporting for any 
psychiatric examination to determine whether he has a 
psychiatric disability.  

Simply put, there is no competent evidence that the veteran 
now has any neurological or psychiatric disorder for which 
service connection may be granted; and he appears to now be 
denying that he in fact has such disability.  The sole 
remaining question is whether service connection may be 
granted in the absence of competent evidence of current 
neurological or psychiatric disability.  There is no legal 
authority for that proposition, and the claim of service 
connection for a neurological or psychiatric disorder must be 
denied.  


ORDER

Service connection for a neurological or psychiatric disorder 
is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



